DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Such claim limitations are: 
“means for fastening” used in claim 1. This has been interpreted in light of applicant’s specification to include a medical type adhesive tape (Page 6, Paragraph 2). 
“positioning-aid apparatus for exactly positioning” used in claim 1. This has been interpreted in light of the applicant’s specification to include a tape, cord or rod of a given length (Page 7, Paragraph 3). 
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, “an interface” should read --the interface--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), and in further view of Freeman et al. (US 2006/0270952 A1).  
	Regarding claim 1, Bowes discloses a sensor device (CPR assist device containing sensors, abstract and Figure 5) for assisting an aider with a cardiopulmonary resuscitation of a patient affected by a cardiac arrest (abstract), a motion sensor (sensor capable of determining rate of chest compression 513, Figure 5) and an interface for sending and/or receiving of data and/or commands (user interface 410, Figure 4), characterized in that the sensor device furthermore comprises: a largely flat housing body which is enclosing the motion sensor (see sustainably flat upper and bottom surfaces of CPR puck 1002 in Figure 10a which contain sensor capable of determining rate of compression 513, Paragraph 0073), a processor and the interface (computing device 403 and user interface 410, Figure 4), wherein the housing body (CPR puck 1002, Figure 10a) comprising an upper side which is contacting a hand of the aider during intended use of the sensor device (first surface 1004 of CPR puck 1002 contacts aider’s hand, Figure 10a), and a housing body with a lower side which is contacting the chest of the patient during the intended use of the sensor device (second surface 1005 of CPR buck 1002 to place in contact with chest region, Figure 10a and Paragraph 0053). 
Bowes does not specifically state the housing body being watertight, and is silent on a fastening means for fastening the sensor device to the chest of a patient, a storage for electrical energy, a positioning-aid apparatus for exactly positioning the sensor device on the chest of the patient, and an adhesive coating at least on a surface region of the upper side of the housing body. 

Therefore, it would have been obvious at the time of invention to modify the sensor device of Bowes to have the top and bottom housing portions form an engaging relationship with one another, as taught by Butler, with the end result forming a watertight sealed housing, in order to protect the contained sensor elements from environmental damage such as water, dust, etc. 
In regards to a fastening means, Sherman teaches a CPR assist device (abstract) comprising a pressure sensor located within a pressure bladder (air bladder 140, Figure 37; and Paragraph 0134) that is secured to a patient’s chest via a compression belt that includes a fastener (The compression belt 3 in this case is secured to the body with two overlapping areas 141R and 141L of Velcro hook and loop fastener, or other fastener, with the air bladder preferably located anywhere on the compression belt 3, Figure 37 and Paragraph 0134).
Therefore, it would have been obvious at the time of invention to modify the sensor device of Bowes to include a fastening means such as a belt including a fastener as taught by Sherman, to provide secure attachment of the sensor device to the chest of the patient while in use. 
In regards to a storage for electrical energy, a positioning-aid apparatus, and an adhesive coating on the surface region of the sensor, Freeman teaches an electrode storage for electrical energy (CPR assistance element 14 houses a battery, Paragraph 0102), a positioning-aid apparatus (Legends on pad 10 indicate proper placement of the pad with respect to the patient’s collarbones and chest centerline, Paragraph 0042), and an adhesive coating at least on a surface region of the upper side of the housing body (an adhesive gel of the electrode pad, or other adhesive, can extend under the region where the rescuer’s hands are placed during compression, Paragraph 0079 – therefore, there is an adhesive layer on the outer surface of the electrode pad containing the accelerometer, which would then adhere to the first-aider’s palm when performing CPR).
Therefore, it would have been obvious at the time of invention to further modify the sensor device of Bowes to include a storage for electrical energy in the form of a battery, as taught by Freeman, as this would allow the sensor device to be portable.
Furthermore, it would have been obvious at the time of invention to further modify the sensor device of Bowes to include a positioning-aid apparatus, such as the legends disposed on the pad as taught by Freeman, to aid the rescuer in proper placement of the sensor device with respect to the patient’s chest (Paragraph 0042). 
Furthermore, it would have been obvious at the time of invention to further modify the sensor device of Bowes to include an adhesive layer on the first surface 1004 of CPR puck 1002, also taught by Freeman, as this layer of adhesive would provide adhesion of the sensor device to the rescuer’s hand, which would then aid in the rescuer pulling up on the chest during the decompression phase (Paragraph 0079 of 
Regarding claim 2, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according to claim 1, with Freeman further teaching an activation device (The CPR-assistance element may be configured to be activated by peeling away a release layer, Paragraph 0018 and Figure 16) for connecting of at least the processor (CPR processor 170, Paragraph 0075)  to the storage of electrical energy (Battery 178, Paragraph 0075).
Therefore, it would have been obvious at the time of invention to further modify the modified sensor device of Bowes, Butler, Sherman, and Freeman to include an activation device, such as the release layer taught by Freeman, as this may shorten the time the first-aider needs in order to begin resuscitation efforts to the patient, as the first-aider would simply need to peel away the release layer to activate the device.  
Regarding claim 3, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according to claim 2, with Freeman further teaching the activation device (release layer, Paragraph 0018 and Figure 16) being triggerable by removing a tab from the housing body (On one side of the CPR assistance element is a self-adhesive label 415 that when removed turns on the device, Paragraph 0102).   
Regarding claim 5, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according of claim 2, with Freeman further teaching the activation device (release layer, Paragraph 0018 and Figure 16) is coupled to the positioning-aid apparatus (release layer located on region 18 where a user may press to perform CPR, Paragraph 0018 and 0042), with region 18 being coupled to pad 10 containing the legends to aid in the proper placement of the pad 10 with respect to the patient’s collarbones and chest centerline, Paragraph 0042).  
Regarding claim 6, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according to claim 1, with Freeman further teaching an interface that is wireless (CPR-assistance element may incorporate a wireless communication capability, Paragraph 0103). 
Therefore, it would have been obvious at the time of invention to further modify the modified sensor device of Bowes, Butler, Sherman, and Freeman to include a means of wireless communication taught by Freeman, as this would allow communication between the CPR assist device and other wireless devices such as cellular phones, personal digital assistants, or similar devices. 
Regarding claim 8, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according to claim 1, with Butler further teaching the motion sensor is an acceleration sensor (accelerometer assembly 17, Figure 4; “The chest compression monitor comprises accelerometers for determining an amount of CPR induced motion of the chest in relation to the spine”, Paragraph 0006). 
Therefore, it would have been obvious at the time of invention to further modify the modified sensor of Bowes, Butler, Sherman, and Freeman to have an accelerometer as the motion sensor, as using an accelerometer to measure CPR compression depth and rate is well known in the art. 
sensor device according to claim 1, with Sherman further teaching a hook and loop fastener on the region of the housing wall which comes into contact with the chest (the compression belt is secured to the chest with two overlapping areas 141R and 141L of hook and loop fastener with the air bladder located over the sternum of the patient, Paragraph 0134). 
Regarding claim 10, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according to claim 1, with Freeman further teaching the positioning aid apparatus (legends on pad assembly 10) is a measuring standard (legends on pad 10 indicate proper placement with respect to the patient’s collarbones and chest centerline, therefore provide some type of measuring standard such as a length or distance in which the pad should be placed with respect to patient’s collarbones and chest centerline, Paragraph 0042) can be folded out of the housing body (pad assembly intended to conform around patient’s chest, Figure 1, therefore has the capability of being flexed/folded).
Regarding claim 14, Bowes in view of Butler, Sherman, and Freeman disclose sensor device according to claim 1, with Freeman further teaching the adhesive coating is a gel (adhesive gel that extends under the region where the rescuer’s hands are placed during compression, Paragraph 0079).
Regarding claim 15, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according to claim 1, with Butler further teaching for analyzing a motion sequence of a living being (The chest compression monitor comprises accelerometers for determining an amount of CPR induced motion of the chest in . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1) and further in view of Freeman et al. (US 2016/0361227 A1). 
Regarding claim 4, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according to claim 2, but is silent on the activation device being a pressure sensitive activation switch being arranged in housing body.
However, Freeman ‘227 teaches an analogous apparatus for assisting a rescuer in chest compressions (abstract) comprising an accelerometer housing (Figure 1) with a pressure-sensitive activation switch being arranged in the housing body (see mechanical switch disposed on accelerometer housing in Figure 3; “The switch is activated based on the forces used with CPR compressions and deactivated when a compression is released”, Paragraph 0076 – therefore is pressure-sensitive). 
Therefore, it would have been obvious at the time of invention to further modify the modified sensor device of Bowes, Butler, Sherman, and Freeman, to also include a pressure-sensitive activation switch as taught by Freeman ‘227, as this may shorten the .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1) and further in view of Tupin (US 2015/0164417 A1).
Regarding claim 7, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according to claim 1, but is silent wherein the storage for electrical energy is rechargeable and wherein the sensor device comprises an inductive charging interface for an inductive charging device.
However, Tupin teaches a device (Figure 1b) for use in assisting an aider in CPR (abstract) that contains a rechargeable battery including an inductive charging interface (the device's battery could be recharged using conductive contacts embedded into the case surface or via standard inductive charging circuitry, Paragraph 0085). 
Therefore, it would have been obvious at the time of invention to further modify the modified sensor device of Bowes, Butler, Sherman, and Freeman to include a rechargeable battery with an inductive charging interface, as taught by Tupin, to provide an alternative means of charging the device as opposed to a standard charging cable. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1) and further in view of Dupelle et al. (US 6,782,293 B2).  
sensor device according to claim 1, with Freeman further teaching the measuring standard (legends on pad 10, Paragraph 0042), as described in claim 10, but does not specifically state it being made of fibre-reinforced plastic.
However, Dupelle teaches an analogous CPR pad (pad 22, Figure 1) with the pad assembly being made from a fibre-reinforced plastic (the flexible pad assembly may be made from composite sheet materials such as TYVEK sheet material, Column 5 lines 60-63; TYVEK material is synthetic material made from high-density spun bound polyethylene fibers according to www.dupont.com/what-is-tyvek).
Therefore, it would have been obvious at the time of invention to modify the modified sensor device of Bowes, Butler, Sherman, and Freeman to have the measuring standard (legends on pad 10 as taught by Freeman) made from a fibre-reinforced plastic material as this material would provide flexibility and is a well-known material used in electrode pad assemblies and other similar medical devices. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1) and further in view of Koo HR, Lee YJ, Gi S, Khang S, Lee JH, Lee JH, Lim MG, Park HJ, Lee JW. The effect of textile-based inductive coil sensor positions for heart rate monitoring. J Med Syst. 2014 Feb;38(2):2. doi: 10.1007/s10916-013-0002-0. Epub 2014 Jan 31. PMID: 24481717.
Regarding claim 12, Bowes in view of Butler, Sherman, and Freeman disclose the sensor device according to claim 1, with Bowes further teaching a sensor for detecting electric currents running through the chest of a patient (sensor 508 inductive sensor. 
However, Koo teaches the use of an inductive coil sensor integrated in a wearable device to measure heart rate activity (abstract). Therefore, it would have been obvious at the time of invention to further modify the modified sensor device of Bowes to have sensor 508 be an inductive sensor, as it has been shown that magnetic-induced conductivity sensing methods provide reliable and effective results in terms of tracking heart rate activity (conclusion).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1) and further in view of Whang et al. (US 2015/0182009 A1).
Regarding claim 13, Bowes in view of Butler, Sherman, and Freeman disclose sensor device according to claim 1, with Sherman further teaching the fastening means is in the form of two flexible strips (two overlapping areas 141R and 141L of hook and loop fastener made of Velcro, Paragraph 0134) which are arranged laterally and opposite one another on the housing body (see belt extending laterally in both directions from air bladder 140, Figure 37) and folded away from the housing body for fastening the sensor device (straps made from a flexible Velcro material capable of being folded away from air bladder, Paragraph 0134).  
However, Sherman does not specifically state the strips (two overlapping areas 141R and 141L) being adhesive strips. 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach similar CPR compression monitoring sensor devices: Centen et al. (US 2008/0171311 A1), and Celik-Butler et al. (US 8,034,006 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH B LEDERER/Examiner, Art Unit 3785          

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785